Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant amendments have been filed on January 13th, 2021: amending original claims 1, 5, 8, 10, 11, 12, 15, and 17; canceling original claims 14 and 16; and drafting new claim 21. Examiner does not consider any of the claims to constitute new matter.
Regarding Amendments to the Specification, Examiner agrees that no new matter is introduced. 
Regarding Objections to the Drawings, Examiner appreciates the amending of the drawings and, in particular, agrees with Applicant that item 214 is included in Figure 7. The objection regarding 214 is withdrawn.
Regarding Claim Interpretation Under 35 U.S.C. § 112(f), Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment filed January 13th, 2021, with respect to the “biasing member” in Claim 7 and “rotation assembly” in Claim 20 have been fully considered and are persuasive. The applications of § 112(f) to the language in Claims 7 and 20 have been withdrawn. 
Regarding Claim Objections Under 35 U.S.C. § 112(b), Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment filed January 13th, 2021, with respect to Claims 1 to 20 have been fully considered and are persuasive.  The § 112(b) rejections of Claims 1 to 20 have been withdrawn.  
Regarding Rejections under 35 USC § 102, Applicant’s arguments with respect to claim(s) 1, 5, and 15-17 have been considered but are moot because the new ground of rejection does not rely on the Yu reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Regarding Rejections under 35 USC § 103, Applicant’s arguments with respect to claims 2, 3, 4, and 6 have been considered but are moot because the new ground of rejection does not rely on the Yu reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
However, Applicant’s arguments filed January 13th, 2021 with respect to Butera have been considered, but Examiner continues to rely on Butera in the new ground of rejection to teach the at least one register duct includes a first register duct and a second register duct.
Regarding Rejections under 35 USC § 103, Applicant’s arguments with respect to claims 7 and 8 have been considered but are moot because the new ground of rejection does not rely on the Yu or Ashton references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
 Regarding Rejections under 35 USC § 103, Applicant’s arguments with respect to claims 9 have been considered but are moot because the new ground of rejection does not rely on the Yu and Arold references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Regarding Rejections under 35 USC § 103, Applicant’s arguments with respect to claims 10, 14, and 18-20 have been considered but are moot because the new ground of rejection does not rely on the Yu reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
However, Applicant’s arguments filed January 13th, 2021 with respect to Zhang have been considered, but Examiner continues to rely on Zhang in the new ground of rejection to teach at least one register shutter operable coupled to the register duct, wherein the at least one register shutter is operable between an opened position and a closed position; and at least one demister shutter operably 
Additionally, the Applicant Arguments/Remarks Made in an Amendment document are in response to the Non-Final Rejection that applied to the original claims filed May 31st, 2019, not the amended claims filed January 13th, 2021. Therefore, the Applicant’s Argument of Yu and/or Zhang not teaching “an inner surface of the first air deflector abuts an inner surface of the second air deflector when in a retracted position, and wherein the inner surface of the first air deflector is spaced apart from the inner surface of the second air deflector when in a deployed position” is not applicable because it was not in the original claims. 
Regarding Rejections under 35 USC § 103, Applicant’s arguments with respect to claims 11 to 13 have been considered but are moot because the new ground of rejection does not rely on the Yu reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
However, Applicant’s arguments filed January 13th, 2021 with respect to Zhang have been considered, but Examiner continues to rely on Zhang in the new ground of rejection to teach at least one register shutter operable coupled to the register duct, wherein the at least one register shutter is operable between an opened position and a closed position; and at least one demister shutter operably coupled to the demister duct, wherein the at least one demister shutter is operable between an opened position and a closed position.
Additionally, Applicant’s arguments filed January 13th, 2021 with respect to Butera have been considered, but Examiner continues to rely on Butera in the new ground of rejection to teach the at least one demister duct includes a first demister duct and a second demister duct.
Claim Rejections - 35 USC § 103
Claim 1 to 4 are rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) in view of Loup (Foreign Patent: FR2773110).
Regarding Claim 1, Butera teaches a vehicle dashboard (Figure 1), comprising: a trim panel (portion of dashboard facing passenger) defining an airflow opening (2); at least one register duct (3) defining a register opening (2a), wherein the at least one register duct (3) is disposed adjacent to the trim panel (portion of dashboard facing passenger) and the register opening (2a) aligns with the airflow opening (2); at least one demister duct (3) defining a demister opening (2c), wherein the at least one demister duct (3) is disposed adjacent to the trim panel (portion of dashboard facing passenger) and the demister opening (2c) aligns with the airflow opening (2); but fails to teach a first air deflector slidably engaged with the at least one register duct; and a second air deflector slidably engaged with the at least one register duct, wherein the first air deflector and the second air deflector each translate between a first location within the register duct when in a retracted position and a second location within the register duct when in a deployed position.
Loup teaches a first air deflector (20-1) slidably engaged with the at least one register duct (1, Figure 1); and a second air deflector (20-2) slidably engaged with the at least one register duct (1, Figure 1), wherein the first air deflector and the second air deflector each translate between a first location within the register duct when in a retracted position and a second location within the register duct when in a deployed position (Loup: Figures 1 and 2, lines 589 to 598) to allow control of the flow of fresh air in the system housing (lines 645 and 648). 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the HVAC system of Butera to include a first air deflector slidably engaged with the at least one register duct; and a second air deflector slidably engaged with the at least one register duct, wherein the first air deflector and the second air deflector each translate between a first location within [AltContent: textbox (Loup: Figures 1 and 2)]
    PNG
    media_image1.png
    391
    548
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    385
    562
    media_image2.png
    Greyscale
housing. 

Regarding Claim 2, the combined teachings teach the invention as described above as applied to Claim 1 and further teach wherein the at least one register duct (Butera: 3, 5) includes a first register duct (Butera: 2a) and a second register duct (Butera: 2a).
Regarding Claim 3, the combined teachings teach the invention as described above as applied to Claim 3 and further teach wherein each of the first (Butera: 2a) and second register ducts (Butera: 2a) includes the first air deflector (Loup: 20-1) and the second air deflector (Loup: 20-2).
Regarding Claim 4, the combined teachings teach the invention as described above as applied to Claim 1 and further teach wherein the at least one demister duct (Butera: 3, 5) includes a first demister duct (Butera: 2c) and a second demister duct (Butera: 2c).
Regarding Claim 5, the combined teachings teach the invention as described above as applied to Claim 1 and further teach wherein the first (Loup: 20-1) and second air deflectors (Loup: 20-2) are operable between the retracted position and the deployed position (Loup: Figures 1 and 2, lines 589 to 598) but fail to teach wherein an outer surface of each of the first air deflector and the second air deflector abuts a side of the at least one air register duct, respectively, when in the deployed position 
Loup further teaches an outer surface of each of the first air deflector (20-1) and the second air deflector (20-2) abuts a side of the at least one air register duct (1), respectively, when in the deployed position (second position, Figure 2, lines 617 to 621, lines 672 to 677) and an inner surface of the first air deflector (20-1) abuts an inner surface of the second air deflector (20-2) when in the retracted position (first position, Figure 1, lines 613 to 617, lines 672 to 677) to improve the tightness of the complete sealing of an area (lines 672 to 677).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined teachings to include an outer surface of each of the first air deflector and the second air deflector abuts a side of the at least one air register duct, respectively, when in the deployed position and an inner surface of the first air deflector abuts an inner surface of the second air deflector when in the retracted position in view of the further teachings of Loup to improve the tightness of the complete sealing of an area.
Regarding Claim 6, the combined teachings teach the invention as described above as applied to Claim 5 and further teaches wherein the first (Loup: 20-1) and second air deflectors (Loup: 20-2) define first and second side airflows when in the retracted position (Loup: Figure 1, arrows) and a center airflow when in the deployed position (Loup: Figure 2, arrows).
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) in view of Loup (Foreign Patent: FR2773110) as applied to Claim 1, and in further view of Stone (US Patent No. 6237630).
Regarding Claim 7, the combined teachings teach the invention as described above but fail to teach wherein the first air deflector includes a first biasing member and the second air deflector includes a second biasing member.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined teachings with the biasing member of Stone to meet the claimed limitations of wherein the first air deflector
	Regarding Claim 8, the combined teachings teach the invention as described above as applied to Claim 7 and further teach wherein the first and second air deflectors (Loup: 20-1 and 20-2) are biased toward a retracted position (Stone: column 8 lines 57 to 60, no power applied to motor).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) and Loup (Foreign Patent: FR2773110) as applied to Claim 1, and in further view of Zhang (US Publication No. 20170120721).
Regarding Claim 9, the combined teachings teach the invention as described above and further teach a register duct (Butera: 2a) and a demister duct (Butera: 2c) but fail to teach a register shutter operably coupled to the at least one register duct; and a demister shutter operably coupled to the at least one demister duct.
Zhang teaches a register shutter (127, 128) operably coupled (paragraph 0037) to the at least one register duct (annotated Figure 1); and a demister shutter (127, 128) operably coupled (paragraph 0037) to the at least one demister duct (annotated Figure 1) to block the airflow path when the cover doors are closed (paragraph 0039).


    PNG
    media_image3.png
    401
    800
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    327
    394
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined teachings with a register shutter operably coupled to the at least one register duct; and a demister shutter operably coupled to the at least one demister duct to block the airflow path when the cover doors are closed in view of the teachings of Zhang to block the airflow path when the cover doors are closed.



Claim 10, 11, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) in view of Loup (Foreign Patent: FR2773110) and Zhang (US Publication No. 20170120721).
Regarding Claim 10, Butera teaches a duct assembly for a vehicle HVAC system (Figure 1), comprising: a trim panel (portion of dashboard facing passenger) defining an airflow opening (2); at least 
Loup teaches a pair of air deflectors (20-1 and 20-2) disposed within the at least one register duct (10), wherein the pair of air deflectors (20-1 and 20-2) translate within the at least one air register between a deployed position and a retracted position (Figures 1 and 2, lines 589 to 598) to allow control of the flow of fresh air in the system housing (lines 645 and 648).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the HVAC system of Butera to include a pair of air deflectors disposed within the at least one register duct, wherein the pair of air deflectors translate within the at least one air register between a deployed position and a retracted position in view of the teachings of Loup to allow control of the flow of fresh air in the system housing.
Zhang teaches at least one register shutter (127, 128) operably coupled (paragraph 0037) to the register duct (annotated Figure 1), wherein the at least one register shutter (127, 128) is operable between an opened position (Figure 2) and a closed position (Figure 3); and at least one demister shutter (127, 128) operably coupled (paragraph 0037) to the demister duct (annotated Figure 1), 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the registers and demisters of the combined teachings with at least one register shutter operably coupled to the register duct, wherein the at least one register shutter is operable between an opened position and a closed position; and at least one demister shutter operably coupled to the demister duct, wherein the at least one demister shutter is operable between an opened position and a closed position in view of the teachings of Zhang to block the airflow path when the cover doors are closed.
Regarding Claim 11, the combined teachings teach the invention as described above as applied to Claim 10 and further teach wherein the at least one demister duct (Butera: 3) includes a first demister duct (Butera: 3 to 2c on one side) and a second demister duct (Butera: 3 to 2c on another side), and wherein the at least one demister shutter includes a first demister shutter (Zhang: 127, 128, Figure 2) coupled to the first demister duct (Zhang: 127, 128, Figure 1) and a second demister shutter coupled to the second demister duct (Zhang: 127, 128, Figure 1).
Regarding Claim 12, the combined teachings teach the invention as described above as applied to Claim 10 and further teach wherein the at least one register duct (Butera: 3) includes a first register duct (Butera: 3 to 2a on one side) and a second register duct (Butera: 3 to 2a on another side), and wherein the at least one register shutter (Zhang: 127, 128, Figure 2) includes a first register shutter coupled to the first register duct (Zhang: 127, 128, Figure 1) and a second register shutter coupled to the second register duct (Zhang: 127, 128, Figure 1).
Regarding Claim 21, the combined teachings teach the invention as described above as applied to Claim 10 and further teach wherein a space defined between the pair of air deflectors is adjusted as .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877), Loup (Foreign Patent: FR2773110), and Zhang (US Publication No. 20170120721) as applied to Claim 10 and in view of Ichishi (US Patent No. 6347987).
Regarding Claim 13, the combined teachings teach the invention as described above but fail to teach a controller operably coupled to the at least one register shutter and the at least one demister shutter.
Ichishi teaches a controller (50) operably coupled (column 6 line 55 to column 7 line 23) to stepper motors (43a, 46a) so right-left independent temperature control can be accurately performed in the vehicle air conditioner (abstract).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the register and demister rotation assemblies of the combined teachings to include a controller and stepper motors in view of the further teachings of Ichishi so right-left independent temperature control can be accurately performed in the vehicle air conditioner and so that a controller, which is connected to the stepper motors, can be operably coupled to the at least one register shutter and the at least one demister shutter.
Claim 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) and in view of Loup (Foreign Patent: FR2773110).
Regarding Claim 15, Butera teaches a duct assembly for a vehicle HVAC system (Figure 1), comprising: a trim panel (portion of dashboard facing passenger) defining an elongated airflow opening (2), wherein the elongated airflow opening (2) extends between a first end and a second end of the trim panel (portion of dashboard facing passenger); a register duct (3) disposed adjacent to the trim panel (portion of dashboard facing passenger) and defining a register opening (2a), wherein the register 
Loup teaches a first air deflector (20-1) disposed within the register duct (10); a second air deflector (20-2) disposed within the register duct (10), wherein an inner surface of the first air deflector (20-1) abuts an inner surface of the second air deflector (20-2) when in a retracted position (first position, Figure 1, lines 613 to 617, lines 672 to 677), and wherein the inner surface of the first air deflector (20-1) is spaced apart from the inner surface of the second air deflector (20-2) when in a deployed position (second position, Figure 2, lines 617 to 621, lines 672 to 677) to allow control of the flow of fresh air in the system housing (lines 645 and 648).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the duct system of Butera to include a first air deflector disposed within the register duct; a second air deflector disposed within the register duct, wherein an inner surface of the first air deflector abuts an inner surface of the second air deflector when in a retracted position, and wherein the inner surface of the first air deflector is spaced apart from the inner surface of the second air deflector when in a deployed position in view of the teachings of Loup to allow control of the flow of fresh air in the system housing.
Regarding Claim 17, the combined teachings teach the invention as described above as applied to Claim 15 but fails to teach a controller operably coupled to the air deflector for controlling movement of the air deflector between a retracted position and a deployed position.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the air deflectors of the combined teachings to include a controller operably coupled to the air deflector for controlling movement of the air deflector between a retracted position and a deployed position in view of the further teachings of Loup so the closure elements can be moved together.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) and Loup (Foreign Patent: FR2773110) as applied to Claim 15, and in further view of Zhang (US Publication No. 20170120721).
Regarding Claim 18, the combined teachings teach the invention as described above but fail to teach a register shutter operably coupled to the register duct; and a demister shutter operably coupled to the demister duct.
Zhang teaches a register shutter (127, 128) operably coupled (paragraph 0037) to the register duct (annotated Figure 1); and a demister shutter (127, 128) operably coupled (paragraph 0037) to the demister duct (annotated Figure 1) to block the airflow path when the cover doors are closed (paragraph 0039).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the registers and demisters of the combined teachings with a register shutter operably coupled to the register duct; and a demister shutter operably coupled to the demister duct in view of the teachings of Zhang to block the airflow path when the cover doors are closed.
Regarding Claim 20, the combined teachings teach the invention as described above as applied to Claim 18 but fail to teach a register rotation assembly operably coupled to the register shutter; and a demister rotation assembly operably coupled to the demister shutter.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the shutters of the combined teachings with the register rotation assembly operably coupled to the register shutter; and a demister rotation assembly operably coupled to the demister shutter in view of the further teachings of Zhang to block the airflow path when the cover doors are closed.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) and Loup (Foreign Patent: FR2773110) and Zhang (US Publication No. 20170120721) as applied to Claim 18, and in further view of Ichishi (US Patent No. 6347987).
Regarding Claim 19, the combined teachings teach the invention as described above but fail to teach a controller operably coupled to the register shutter and the demister shutter, wherein the register shutter and the demister shutter are independently operable between opened positions and closed positions, respectively.
Zhang further teaches wherein the register shutter (Zhang: annotated Figure 1 and Figure 4) and the demister shutter (Zhang: annotated Figure 1 and Figure 4) are independently operable (Zhang: annotated Figure 1) between opened positions (Zhang: Figure 2) and closed positions (Zhang: Figure 3), respectively to block the airflow path when the cover doors are closed (paragraph 0039).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the register and demister shutters of the combined teachings to include wherein the register shutter and the demister shutter are independently operable between opened positions and closed positions respectively in view of the further teachings of Zhang to block the airflow path when the cover doors are closed. 

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the register and demister rotation assemblies of the combined teachings to include a controller and stepper motors in view of the further teachings of Ichishi so right-left independent temperature control can be accurately performed in the vehicle air conditioner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goto (US Publication No 20090286462) teaches a vent assembly with adjustable guiding vanes.
Spalding (US Publication No 20140030976) teaches a vent diverter with opposing vanes.
Cote (US Patent No. 5368072) teaches a sliding fate terminal unit for an air handling system.
Sakakibara (US Publication No. 20100261422) teaches air outlet structure for air conditioner.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW W CHEUNG/Examiner, Art Unit 3762